—Orders of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about December 10, 1997, terminating respondent’s parental rights to the subject children upon findings of permanent neglect, and committing the children’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that a viable plan for return of the children to respondent required him to obtain an order of filiation, undergo drug rehabilitation, learn parenting skills and obtain housing and a job, that the agency made diligent efforts to provide respondent with services needed to meet these goals, but that respondent did not cooperate with these efforts (see, Matter of Sheila G., 61 NY2d 368, 385). Even if respondent’s visits with the children were substantial and meaningful, such would not negate his failure to plan (see, Matter of Star Leslie W., 63 NY2d 136, 142-143). The record does not support respondent’s claim that the agency did not fairly consider his plan to have the children reside with his elderly parents. Moreover, his arrest, conviction and reincarceration for selling drugs during the pendency of the proceeding left him unable to meet his own goal of assisting in the raising of the children. Adoption by the foster parents with whom the children have lived since 1992 is in their best interests. Concur — Rosenberger, J. P., Williams, Tom, Wallaeh and Rubin, JJ.